         Case 1:19-cr-00366-LGS Document 89 Filed 06/25/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       June 25, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government respectfully submits this letter to seek an adjournment of the trial,
which is presently scheduled for September 3, 2020, in light of the persistence of the
extraordinary circumstances caused by the COVID-19 pandemic.

         The Government has conferred with counsel for the defendant regarding these concerns,
and both parties agree that the COVID-19 pandemic continues to present extraordinary
challenges and would thus jointly respectfully request that the Court adjourn the trial date.
Assuming the Court is amenable to an adjournment, the defendant would respectfully request a
trial date in October 2020 or as soon thereafter as practicable given the COVID-19 pandemic.
While the Government will make every effort to proceed at the Court’s direction, for the reasons
set forth below the Government respectfully submits that a trial date in early 2021 may be a more
prudent alternative, particularly given current projections about the anticipated spread of the
virus.

         The emergency conditions created by the COVID-19 pandemic continue to pose serious
obstacles to holding a trial in this matter in September. As an initial matter, and as the Court is
aware, on June 12, 2020 Chief Judge McMahon issued a standing order which included findings
that “it remains impossible to conduct criminal proceedings in the courthouses of the Southern
District” and that “given current conditions . . . it will be impossible to assemble venires for jury
service . . . until September at the earliest, and perhaps not then.” The same order continued the
suspension of all jury trials in the District indefinitely and pending “further order of the court.”
Those findings alone, and the uncertainty they create for a potential September trial date, are
already starting to present challenges to the parties, given that preparations for a trial of this
magnitude and complexity need to begin in earnest at least several months prior to a trial date.

        In addition to those concerns, a number of witnesses the Government expects to call at
trial have informed the Government, through counsel, that they believe that traveling to New
          Case 1:19-cr-00366-LGS Document 89 Filed 06/25/20 Page 2 of 3
                                                                                            Page 2


York City and testifying in person would pose an extreme risk to their health and safety, and
have thus requested that the Government seek an adjournment. In particular, the Government
has spoken with counsel for five current or former employees of the Federal Savings Bank—
including some of the most important witnesses in the case—many of whom reside out of state
and would thus need to travel by airplane to New York for trial. Their counsel has reported that
each of them has serious concerns for their health and safety, should they be required to
participate in a trial in September. The risks giving rise to their concerns stem not only from the
need to travel by plane but also from the need to then public transportation and stay at a hotel in
the city, and to participate in the trial proceedings themselves, all of which could expose both
them and their families to significant risk. Counsel for these witnesses has thus requested that
the Government share these concerns with the Court and request an adjournment of trial. 1

        In this respect, the Government also notes that multiple New York City institutions have
already canceled events through the fall given significant concerns within the medical
community about the risk of a resurgence. See Sarah Bahr, Carnegie Hall and Lincoln Center
Cancel Fall Performances, The New York Times (June 18, 2020), available at
https://www.nytimes.com/2020/06/18/arts/music/carnegie-hall-lincoln-center-cancel-fall-
virus.html (noting that Carnegie Hall, Lincoln Center, Metropolitan Opera, and New York
Philharmonic have all canceled their entire fall seasons); Matthew Futterman, New York City
Marathon Canceled Because of Pandemic, New York Times (June 24, 2020), available at
https://www.nytimes.com/2020/06/24/sports/coronavirus-nyc-marathon-canceled.html (noting
cancelation of marathon scheduled for early November); see also Veronica Stracqualursi, White
House Adviser: Trump Administration Preparing for Possible Second Wave of Coronavirus in
the Fall, CNN.com (June 21, 2020), available at
https://www.cnn.com/2020/06/21/politics/trump-administration-preparing-coronavirus-second-
wave-cnntv/index.html (“White House trade adviser Peter Navarro said Sunday that the Trump
administration is preparing for the possibility that a second wave of Covid-19 could hit the
United States in the fall.”).

         Moreover, as noted above, given the complexity of this case and the need for intensive
trial preparation to commence substantially in advance of the scheduled trial date, the
Government respectfully submits that it would be more efficient to adjourn the trial now to a date




1
  Moreover, just yesterday, Governor Cuomo ordered that persons entering New York State from
certain other states will be required to quarantine for two weeks upon arriving in New York. See
J. David Goodman, N.Y. Will Impose Quarantine on Visitors from States with Big Outbreaks,
The New York Times (June 24, 2020), available at
https://www.nytimes.com/2020/06/24/nyregion/ny-coronavirus-states-quarantine.html. This
would mean that if a trial witness traveled to New York from one of the designated states, he or
she would need to quarantine for two weeks before attending the trial, a circumstance that could
lead to severely disruptive mid-trial adjournments. Although this order does not currently apply
to Illinois, where these particular witnesses live, that could change if conditions in Illinois
worsen, or if states in which other witnesses reside are designated.
          Case 1:19-cr-00366-LGS Document 89 Filed 06/25/20 Page 3 of 3
                                                                                             Page 3


slightly further away, rather than awaiting further developments this summer that may
necessitate a further adjournment in any event.

        Accordingly, the parties respectfully request that the September 3, 2020 trial date be
adjourned. The defendant respectfully requests that trial be adjourned to a date in October 2020,
or as soon thereafter as practicable given the COVID-19 pandemic. The Government
respectfully requests that, given the uncertainty associated with holding a trial in the fall and the
value of setting a date that is less likely to be subject to further adjournment, the trial be
adjourned to early 2021.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                           by: /s/ Paul M. Monteleoni
                                               Paul M. Monteleoni
                                               Douglas S. Zolkind
                                               Benet J. Kearney
                                               Assistant United States Attorneys
                                               (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
